Title: To Thomas Jefferson from Samuel Huntington, 12 February 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia Feby 12. 1780

Your Excellency will receive herewith enclosed an Act of Congress of the 11th. Instant authorizing the Executive Power of Virginia to examine the Accounts charged against Colo. Bland while in Command at Charlotte-Ville by the Deputy Commissary General of Purchases and Issues and make such allowances in his favour as they deem Just and proper &c from the peculiar Situation of his Command. I have the honour to be with the highest respect your Excy’s hble Servt

Sam. Huntington President

